Poffenbarger, President,
concurring in part:
I agree that the pleas in question in this case are sufficient.
I do not concur, however,' in certain observations found in the latter part of the opinion, which may be taken as indications or suggestions to the court below, as to the disposition to be made of the case, on the issues that may arise on the pleas. The opinion admits that the only question we have is that of sufficiency of the pleas. Nevertheless it confuses the question of their sufficiency with the construction of the contract of November 4, 1915, saying in one place that it “would hardly bear” a certain construction, and that a certain clause in it cannot be assigned a certain function in its interpretation. Then it is further asserted that the cause of action and the facts in the former case and in this one are identical. I do not agree that a former judgment or decree between the same parties is always res judicata, as to everything they could have litigated in the former suit. Nor do I concur in what is said in the nest to the last paragraph of the opinion.
The construction of the contract of November 4, 1915, properly arises upon the issues made on the pleas, or rather to be made upon them. Those issues have not yet been made and are not in any sense before us. They have not yet been made up, and, when made up, they may be entirely different from what the opinion seems to assume they will be. If they were made up, they would be for decision by the court below in the first instance, and I know of no authority for our anticipation of the future course of litigation and intervention by way of direction thereof. The court below should be permitted to approach the new issues in the case, untrammeled by any suggestions from this bench.

Rulings reversed in part; Motion to strike out pleas overruled.